—Judgment unanimously affirmed with costs. Memorandum: Defendant appeals from a judgment apportioning 90% liability to defendant for injuries sustained by claimant Eleanor Tuttle when she tripped over a tree stump on a paved pathway while camping in a State park. We reject the contention of defendant that it owed no duty to claimants. “The State, as a landowner, has a duty to exercise reasonable care in the maintenance and control of its parks to prevent injury to foreseeable users of its facilities” (O’Keeffe v State of New York, 140 AD2d 998, 998-999, appeal dismissed 73 NY2d 756). “The path in question had been artificially constructed and the State was under a duty to see that it was constructed and maintained in a reasonably safe condition” (Nichols v State of New York, 286 App Div 281, 283; see also, Loughran v City of New York, 298 NY 320, 322). By allowing a three-inch tree stump to remain in the middle of the pathway, the State failed to maintain its paved pathway in a reasonably safe condition. We also decline to exercise our power to reapportion liability (see, Saiia v State of New York, 190 AD2d 1059). (Appeal from Judgment of Court of Claims, Midey, Jr., J. — Negligence.) Present — Pigott, Jr., P. J., Hayes, Hurl-butt, Balio and Lawton, JJ.